SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

468
CAF 11-02150
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DONIELE J.T.,
PETITIONER-APPELLANT,

                      V                                             ORDER

CLAIR H.G., RESPONDENT-RESPONDENT.
-----------------------------------
IN THE MATTER OF CLAIR H.G.,
PETITIONER-RESPONDENT,

                      V

DONIELE J.T., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-APPELLANT AND RESPONDENT-APPELLANT.

CAROLYN KELLOGG JONAS, ATTORNEY FOR THE CHILDREN, WELLSVILLE, FOR
CALEB G. AND ERIKA J.G.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered September 28, 2011 in proceedings
pursuant to Family Court Act article 6. The order, among other
things, awarded primary physical placement of the subject children to
Clair H.G.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court